Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angle et al (hereafter Angle), US 2014/0207281, in view of Jones et al (hereafter Jones), US 2014/0277854, and further in view of Kim et al (hereinafter Kim), KR Patent 2009/0002363.    

Kim was cited by the applicant in the IDS.  The English translation copy of Kim submitted by the applicant with the 12/23/2020 IDS is used for mapping the rejection below.

As per claim 1, Angle taught the invention including a mobile wireless device (mobile robot), comprising: 
a wireless communication component (wireless network circuit); (Angle: [0009] "a mobile robot includes a microprocessor connected to a memory and a wireless network circuit") within a wireless network that includes a wireless access point ([0066]-[0067], [0085], [0087]);
a power component (battery 224) configured to supply power to a motor (electric motors 234); (Angle: [0073-0075, Fig. 3]"the exemplary mobile robot 200 includes...a battery 224, a battery charger 226...and one or more onboard electric motors 234 (also referred to herein as "motorized actuator")");
a mobility component (drive system 230) coupled to the motor (motors 234), the mobility component to adjust a spatial placement of the mobile wireless device, wherein a rotation of the motor causes the mobility component to adjust the spatial placement the mobile wireless device in a space; (Angle: [0075] "The drive system 230 may include any suitable mechanism or system for actively and controllably transiting the robot 200 through the enclosure space 20. According to some embodiments, or according to an invention disclosed herein, the drive system 230 includes a roller, rollers, track or tracks 232 and one or more onboard electric motors 234 (also referred to herein as "motorized actuator") operable by the controller 220 to convey the robot 200 across the floor of the enclosure space 20");
a navigation circuit (240) coupled to the motor, the navigation circuit configured to control the rotation of the motor for movement of the mobile wireless device through the space;  (Angle: [0080] "The mapping/navigation system 240 can be used by the mobile robot 200 to map the enclosure space 20 and to determine or register the position of the robot 200 relative to the space 20 (i.e., to localize the robot 200 in the space 20)");
and an image sensor (camera 270B) communicatively coupled to the wireless communication component (Wi-Fi module), the wireless communication component being configured to transmit image data via a wireless network as the mobile wireless device moves through the space.  (Angle: [0123] "the system 100 may respond by launching the mobile robot 200 to patrol or investigate a selected zone or zones or the space 20 generally. The robot 200 may send images (e.g., still photos or a live video feed) from the camera 270B or other environmental sensor data to enable the system 100 or user to confirm or better assess the nature of the intrusion or occupancy" where [0077] "The wireless communication system 250 includes a wireless communication transmitter or module 252 (e.g., a Wi-Fi module) and an associated antenna 254 to enable wireless communication between the robot 200 and the hub 110 and/or the private network 160 (i.e., via the WAP 164)").

Angle did not specifically teach the wireless communication component is configured to operate as a wireless repeater; and a spatial placement circuit configured to determine a variable spatial location between a client device and the wireless access point that, if the mobile wireless device is moved to the variable spatial location, causes the wireless communication component to improve communication of the client device within the wireless network, the variable spatial location based on first properties of a first communication link between the mobile wireless device and the wireless access point and second properties of a second communication link between the mobile wireless device and the client device.  Jones taught a mobile wireless device that comprise a wireless communication component configured to operate as a wireless repeater (pp. 0025) where the mobile wireless device can be a drone, robots and other vehicles (pp. 0038).  It would have been obvious to one of ordinary skill at the time of the invention to combine the teachings of Angle and Jones and implement a mobile wireless device such as a robot, drone, hovercraft, and other vehicles with the ability to function as a wireless repeater for forwarding wireless communications.  

Angle and Jones did not specifically teach a spatial placement circuit configured to determine a variable spatial location between a client device and the wireless access point that, if the mobile wireless device is moved to the variable spatial location, causes the wireless communication component to improve communication of the client device within the wireless network, the variable spatial location based on first properties of a first communication link between the mobile wireless device and the wireless access point and second properties of a second communication link between the mobile wireless device and the client device.  Kim taught a spatial placement circuit configured to determine a variable spatial location between a client device and the wireless access point that, if the mobile wireless device is moved to the variable spatial location, causes the wireless communication component to improve communication of the client device within the wireless network, the variable spatial location based on first properties of a first communication link between the mobile wireless device and the wireless access point and second properties of a second communication link between the mobile wireless device and the client device (Kim: [Pg. 8. Para. 7] "the coordinates of device 40 (position coordinate information), the host (AP) (10) from the signal, but the area that can be back position can not obtain the best capacity [which repeater position corresponding to the device position coordinate information search to judge the reception level mapped to the coordinate information], the intelligent access point (20) is entered between the host (AP) (10) and device 40 (like the transmit and receive power of both device side becomes the intermediate position) relays for best capacity by relaying roles [see Figure 5]. At this time, the signal received from the host (AP) (10) a host (AP) (10) and in the same output or amplification is to act as a relay device 40. By doing this, it is possible to improve the transmission rate (Throughput)" interpreted as the device with the lesser capacity/throughput is selected for moving the relay into a position to improve its performance where the relay is positioned to support multiple devices as indicated in Pg. 6, Para. 13. [Pg. 5, Para. 15] "the position information processing unit 22 for calculating, by mapping the access point location coordinates information and the reception level stored in using and managing location information and a signal strength for a storage unit 23, position information and signal strength based on the storage unit 23, with reference to the reception level of the access point position coordinate information corresponding to the device position coordinate information to determine the best intermediate position, and a wireless communication and a relay for controlling". [Pg. 5, Para. 4] “received from a host (AP) signal receiving and measuring means for measuring the reception level of the signal;… Based on the location information and the signal strength storing means, with reference to the reception level of the relay location coordinate information corresponding to the device position coordinate information to determine the best intermediate position…moving the intermediate device to the optimum intermediate position).  It would have been obvious to one of ordinary skill at the time of the invention to combine the teachings of Angle, Jones and Kim in order to implement a mobile wireless repeater to move to a best optimal position to ensure signal quality for wireless communication between the host and the client device.  

As per claim 2, Angle, Jones and Kim taught the invention as claimed in claim 1.  Angle further taught to comprise at least one obstacle detection sensor coupled to the navigation circuit, the at least one obstacle detection sensor to provide obstacle data to the navigation circuit. (Angle: [0132] "the autonomous mobile robot 200 may be provided with sufficient SLAM capability to build a progressively improving map at the same time as it covers (e.g., cleans) within this map, as well as sufficient connectivity to transmit map data (e.g., entire sets of map data, simplified representations of map data, or abstractions of map data). For example, this could include: a microprocessor; a set of sensors collecting and/or calculating range and bearing data from environmental features (including natural landmarks, placed landmarks, and/or walls and obstacles)").

As per claim 3, Angle, Jones and Kim taught the invention as claimed in claim 2.  Angle further taught wherein the navigation circuit is configured to generate an obstacle avoidance instruction to adjust a movement path of the mobile wireless device through the space based on the obstacle data from the at least one obstacle detection sensor. (Angle: [0132] "the autonomous mobile robot 200 may be provided with sufficient SLAM capability to build a progressively improving map at the same time as it covers (e.g., cleans) within this map, as well as sufficient connectivity to transmit map data (e.g., entire sets of map data, simplified representations of map data, or abstractions of map data). For example, this could include: a microprocessor; a set of sensors collecting and/or calculating range and bearing data from environmental features (including natural landmarks, placed landmarks, and/or walls and obstacles)").

As per claim 6, Angle, Jones and Kim taught the invention as claimed in claim 1.  Angle further taught wherein the navigation circuit is configured to control an autonomous return of the mobile wireless device to a dock.  (Angle: [0085] "the mobile robot may detect the strength of the call signal with an RSSI sensor. When the mobile device 300 is in an active call state 300A, the mobile robot controller 120 will alter a state of the mobile robot 200 to respond to the call signal by returning to the dock 140", and [0080] "The mapping/navigation system 240 can be used by the mobile robot 200 to map the enclosure space 20 and to determine or register the position of the robot 200 relative to the space 20 (i.e., to localize the robot 200 in the space 20).

As per claim 7, Angle, Jones and Kim taught the invention as claimed in claim 6.  Angle further taught wherein the navigation circuit is configured to use a signal strength (RSSI) of a communication received from the dock to aid in the return of the mobile wireless device to the dock.  (Angle: [0085] "the mobile robot may detect the strength of the call signal with an RSSI sensor. When the mobile device 300 is in an active call state 300A, the mobile robot controller 120 will alter a state of the mobile robot 200 to respond to the call signal by returning to the dock 140").

As per claim 8, Angle, Jones and Kim taught the invention as claimed in claim 6.  Angle further taught wherein the navigation circuit is configured to cause the mobile wireless device to return to the dock responsive to a determination that a power condition of the mobile wireless device is met.  (Angle: [0211] r. The robot 200 cleans until its battery runs out (parking on the floor) or until the battery level is very low (and the robot 200 then returns to the dock substantially depleted of battery charge).

As per claim 9, Angle, Jones and Kim taught the invention as claimed in claim 1.  Angle further taught wherein the navigation circuit is configured to start a navigation of the mobile wireless device in the space responsive to a condition being satisfied.  (Angle: [0146] "Should the quick cleaning slider 330a be moved to 100 points or percent of attention, such as illustrated in FIG. 8, the robot's 200 cleaning strategy may seek to revisit cleaned areas as little as possible").

As per claim 10, Angle, Jones and Kim taught the invention as claimed in claim 1.  Angle further taught wherein the navigation circuit is configured to control navigation of the mobile wireless device in the space based on a predetermined navigation path.  (Angle: [0179] "a. The robot 200 travels a deterministic, systematic or planned single pass coverage or travel pattern or path. In some embodiments, or in an invention disclosed herein, the travel pattern follows a boustrophedon path").

As per claim 11, Angle, Jones and Kim taught the invention as claimed in claim 10.  Angle further taught wherein the predetermined navigation path is determined based on user input. (Angle: [0146, Figs. 8-9] "Should the quick cleaning slider 330a be moved [by a user] to 100 points or percent of attention, such as illustrated in FIG. 8, the robot's 200 cleaning strategy may seek to revisit cleaned areas as little as possible").

As per claim 14, Angel taught the invention including a mobile wireless device (mobile robot), comprising: 
a wireless communication component (wireless network circuit); (Angle: [0009] "a mobile robot includes a microprocessor connected to a memory and a wireless network circuit") within a wireless network that includes a wireless access point ([0066]-[0067], [0085], [0087]);
a mobility component (drive system 230) configured to adjust a spatial placement of the mobile wireless device, wherein a rotation of the mobility component is to cause an adjustment to the spatial placement the mobile wireless device in a space;  (Angle: [0075] "The drive system 230 may include any suitable mechanism or system for actively and controllably transiting the robot 200 through the enclosure space 20. According to some embodiments, or according to an invention disclosed herein, the drive system 230 includes a roller, rollers, track or tracks 232 and one or more onboard electric motors 234 (also referred to herein as "motorized actuator") operable by the controller 220 to convey the robot 200 across the floor of the enclosure space 20");
a navigation circuit (240) coupled to the mobility component, the navigation circuit configured to control the mobility component to cause movement of the mobile wireless device through the space;   (Angle: [0080] "The mapping/navigation system 240 can be used by the mobile robot 200 to map the enclosure space 20 and to determine or register the position of the robot 200 relative to the space 20 (i.e., to localize the robot 200 in the space 20)"); and 
an image sensor (camera 270B) communicatively coupled to the wireless communication component (Wi-Fi module), the wireless communication component being configured to transmit image data via a wireless network as the mobile wireless device moves through the space.  (Angle: [0123] "the system 100 may respond by launching the mobile robot 200 to patrol or investigate a selected zone or zones or the space 20 generally. The robot 200 may send images (e.g., still photos or a live video feed) from the camera 270B or other environmental sensor data to enable the system 100 or user to confirm or better assess the nature of the intrusion or occupancy" where [0077] "The wireless communication system 250 includes a wireless communication transmitter or module 252 (e.g., a Wi-Fi module) and an associated antenna 254 to enable wireless communication between the robot 200 and the hub 110 and/or the private network 160 (i.e., via the WAP 164)").

Angle did not specifically teach the wireless communication component is configured to operate as a wireless repeater; and a spatial placement circuit configured to determine a variable spatial location between a client device and the wireless access point that, if the mobile wireless device is moved to the variable spatial location, causes the wireless communication component to improve communication of the client device within the wireless network, the variable spatial location based on first properties of a first communication link between the mobile wireless device and the wireless access point and second properties of a second communication link between the mobile wireless device and the client device.  Jones taught a mobile wireless device that comprise a wireless communication component configured to operate as a wireless repeater (pp. 0025) where the mobile wireless device can be a drone, robots and other vehicles (pp. 0038).  It would have been obvious to one of ordinary skill at the time of the invention to combine the teachings of Angle and Jones and implement a mobile wireless device such as a robot, drone, hovercraft, and other vehicles with the ability to function as a wireless repeater for forwarding wireless communications.  

Angle and Jones did not specifically teach a spatial placement circuit configured to determine a variable spatial location between a client device and the wireless access point that, if the mobile wireless device is moved to the variable spatial location, causes the wireless communication component to improve communication of the client device within the wireless network, the variable spatial location based on first properties of a first communication link between the mobile wireless device and the wireless access point and second properties of a second communication link between the mobile wireless device and the client device.  Kim taught a spatial placement circuit configured to determine a variable spatial location between a client device and the wireless access point that, if the mobile wireless device is moved to the variable spatial location, causes the wireless communication component to improve communication of the client device within the wireless network, the variable spatial location based on first properties of a first communication link between the mobile wireless device and the wireless access point and second properties of a second communication link between the mobile wireless device and the client device (Kim: [Pg. 8. Para. 7] "the coordinates of device 40 (position coordinate information), the host (AP) (10) from the signal, but the area that can be back position can not obtain the best capacity [which repeater position corresponding to the device position coordinate information search to judge the reception level mapped to the coordinate information], the intelligent access point (20) is entered between the host (AP) (10) and device 40 (like the transmit and receive power of both device side becomes the intermediate position) relays for best capacity by relaying roles [see Figure 5]. At this time, the signal received from the host (AP) (10) a host (AP) (10) and in the same output or amplification is to act as a relay device 40. By doing this, it is possible to improve the transmission rate (Throughput)" interpreted as the device with the lesser capacity/throughput is selected for moving the relay into a position to improve its performance where the relay is positioned to support multiple devices as indicated in Pg. 6, Para. 13. [Pg. 5, Para. 15] "the position information processing unit 22 for calculating, by mapping the access point location coordinates information and the reception level stored in using and managing location information and a signal strength for a storage unit 23, position information and signal strength based on the storage unit 23, with reference to the reception level of the access point position coordinate information corresponding to the device position coordinate information to determine the best intermediate position, and a wireless communication and a relay for controlling". [Pg. 5, Para. 4] “received from a host (AP) signal receiving and measuring means for measuring the reception level of the signal;… Based on the location information and the signal strength storing means, with reference to the reception level of the relay location coordinate information corresponding to the device position coordinate information to determine the best intermediate position…moving the intermediate device to the optimum intermediate position).  It would have been obvious to one of ordinary skill at the time of the invention to combine the teachings of Angle, Jones and Kim in order to implement a mobile wireless repeater to move to a best optimal position to ensure signal quality for wireless communication between the host and the client device.  

As per claim 15, Angle, Jones and Kim taught the invention as claimed in claim 14.  Angle further taught to comprise at least one obstacle detection sensor coupled to the navigation circuit, the at least one obstacle detection sensor to provide obstacle data to the navigation circuit. (Angle: [0132] "the autonomous mobile robot 200 may be provided with sufficient SLAM capability to build a progressively improving map at the same time as it covers (e.g., cleans) within this map, as well as sufficient connectivity to transmit map data (e.g., entire sets of map data, simplified representations of map data, or abstractions of map data). For example, this could include: a microprocessor; a set of sensors collecting and/or calculating range and bearing data from environmental features (including natural landmarks, placed landmarks, and/or walls and obstacles)").

As per claim 16, Angle, Jones and Kim taught the invention as claimed in claim 15.  Angle further taught wherein the navigation circuit is configured to generate an obstacle avoidance instruction to adjust a movement path of the mobile wireless device through the space based on the obstacle data from the at least one obstacle detection sensor. (Angle: [0132] "the autonomous mobile robot 200 may be provided with sufficient SLAM capability to build a progressively improving map at the same time as it covers (e.g., cleans) within this map, as well as sufficient connectivity to transmit map data (e.g., entire sets of map data, simplified representations of map data, or abstractions of map data). For example, this could include: a microprocessor; a set of sensors collecting and/or calculating range and bearing data from environmental features (including natural landmarks, placed landmarks, and/or walls and obstacles)").

Claims 4-5, 12-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angle, Jones and Kim as applied to claims 1 and 14 above, and further in view of Coleman et al (hereafter Coleman) US 2009/0087029.

As per claim 4, Angle, Jones and Kim taught the invention as claimed in claim 1.  Angle, Jones and Kim did not explicitly teach wherein the navigation circuit uses data captured by the image sensor to navigate the mobile wireless device in the space.  However, Coleman taught wherein the navigation circuit uses data captured by the image sensor to navigate the mobile wireless device in the space.  (Coleman: [0114] "AGNC built up several fixed-wing UAVs and small/middle/large helicopter UAVs and integrated a new high-performance wireless camera and configured it into a computer vision system for the fixed-wing and helicopter UAVs", and [0158] "computer vision is critical in guidance and navigation of UAVs [and UGVs] for the success of autonomous missions").  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Angle, Jones and Kim to include the teachings of Coleman in order to enable navigation of a mobile robot by use of a wireless camera and other sensors (Coleman: [0110-0114, 0158]).

As per claim 5, Angle, Jones and Kim taught the invention as claimed in claim 1.  Angle, Jones and Kim did not explicitly teach wherein the navigation circuit uses data captured by at least one sensor to navigate the mobile wireless device in the space, the at least one sensor including: a Light Detection and Ranging (LIDAR) sensor, a mechanical bumper, an infrared (IR) sensor, or a Global Positioning System (GPS) device.  However, Coleman taught wherein the navigation circuit uses data captured by at least one sensor to navigate the mobile wireless device in the space, the at least one sensor including: a Light Detection and Ranging (LIDAR) sensor, a mechanical bumper, an infrared (IR) sensor, or a Global Positioning System (GPS) device.  (Coleman: [0110] "This system consists of heterogeneous sensors, such as, radar, MMW, ladar [sic LIDAR], infrared and video", and [0021] "UAV-based sensor's suite that includes gimbaled cameras, GPS, INS [Inertial Navigation Systems] and AGNC [American GNC Corporation] proprietary coremicro devices", and [0158] "computer vision is critical in guidance and navigation of UAVs for the success of autonomous missions").  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Angle, Jones and Kim to include the teachings of Coleman in order to enable navigation of a mobile robot by use of a wireless camera and other sensors (Coleman: [0110-0114, 0158]).

As per claim 12, Angle, Jones and Kim taught the invention as claimed in claim 14.  Angle, Jones and Kim did not explicitly teach wherein the wireless communication component is configured to stream video data via the wireless network.  However, Coleman does teach wherein the wireless communication component (wireless camera) is configured to stream video data via the wireless network.  (Coleman: [0114] "AGNC built up several fixed-wing UAVs and small/middle/large helicopter UAVs and integrated a new high-performance wireless camera and configured it into a computer vision system for the fixed-wing and helicopter UAVs").  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Angle, Jones and Kim to include the teachings of Coleman in order to enable navigation of a mobile robot by use of a wireless camera and other sensors (Coleman: [0110-0114, 0158]).

As per claim 13, Angle, Jones and Kim taught the invention as claimed in claim 12.  Angle, Jones, Kim and Coleman in combination taught wherein the streamed video data (live video feed) is captured by the image sensor (camera 270B). (Angle: [0145] "]The robot 200 may send images (e.g., still photos or a live video feed) from the camera 270B or other environmental sensor data to enable the system 100 or user to confirm or better assess the nature of the intrusion or occupancy").  

As per claim 17, Angle, Jones and Kim taught the invention as claimed in claim 14.  Angle, Jones and Kim did not explicitly teach wherein the navigation circuit uses data captured by the image sensor to navigate the mobile wireless device in the space.  However, Coleman taught wherein the navigation circuit uses data captured by the image sensor to navigate the mobile wireless device in the space.  (Coleman: [0114] "AGNC built up several fixed-wing UAVs and small/middle/large helicopter UAVs and integrated a new high-performance wireless camera and configured it into a computer vision system for the fixed-wing and helicopter UAVs", and [0158] "computer vision is critical in guidance and navigation of UAVs [and UGVs] for the success of autonomous missions").  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Angle, Jones and Kim to include the teachings of Coleman in order to enable navigation of a mobile robot by use of a wireless camera and other sensors (Coleman: [0110-0114, 0158]).

As per claim 18, Angle, Jones and Kim taught the invention as claimed in claim 14.  Angle, Jones and Kim did not explicitly teach wherein the navigation circuit uses data captured by at least one sensor to navigate the mobile wireless device in the space, the at least one sensor including: a Light Detection and Ranging (LIDAR) sensor, a mechanical bumper, an infrared (IR) sensor, or a Global Positioning System (GPS) device.  However, Coleman taught wherein the navigation circuit uses data captured by at least one sensor to navigate the mobile wireless device in the space, the at least one sensor including: a Light Detection and Ranging (LIDAR) sensor, a mechanical bumper, an infrared (IR) sensor, or a Global Positioning System (GPS) device.  (Coleman: [0110] "This system consists of heterogeneous sensors, such as, radar, MMW, ladar [sic LIDAR], infrared and video", and [0021] "UAV-based sensor's suite that includes gimbaled cameras, GPS, INS [Inertial Navigation Systems] and AGNC [American GNC Corporation] proprietary coremicro devices", and [0158] "computer vision is critical in guidance and navigation of UAVs for the success of autonomous missions").  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Angle, Jones and Kim to include the teachings of Coleman in order to enable navigation of a mobile robot by use of a wireless camera and other sensors (Coleman: [0110-0114, 0158]).

As per claim 19, Angle, Jones and Kim taught the invention as claimed in claim 14.  Angle, Jones and Kim did not explicitly teach wherein the wireless communication component is configured to stream video data via the wireless network.  However, Coleman taught wherein the wireless communication component (wireless camera) is configured to stream video data via the wireless network.  (Coleman: [0114] "AGNC built up several fixed-wing UAVs and small/middle/large helicopter UAVs and integrated a new high-performance wireless camera and configured it into a computer vision system for the fixed-wing and helicopter UAVs").  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Angle, Jones and Kim to include the teachings of Coleman in order to enable navigation of a mobile robot by use of a wireless camera and other sensors (Coleman: [0110-0114, 0158]).

As per claim 20, Angle, Jones and Kim taught the invention as claimed in claim 19.  Angle, Jones, Kim and Coleman in combination taught wherein the streamed video data (live video feed) is captured by the image sensor (camera 270B). (Angle: [0145] "]The robot 200 may send images (e.g., still photos or a live video feed) from the camera 270B or other environmental sensor data to enable the system 100 or user to confirm or better assess the nature of the intrusion or occupancy").  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Oost et al, US 2017/0366249

A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
August 17, 2022